MADDOX, Justice.
The State of Alabama appeals from a judgment in a condemnation case, and claims: (1) that the trial court erred in allowing the owner to testify about the price she had paid for the property some ten years before, (2) that the trial court should have admitted into evidence photographs of the house which were taken after the date of the taking, and (3) that the trial court should have struck the testimony of the landowner’s expert witness because, says the State, the expert’s opinion was not based on value at the time of the taking, but was based on reproduction cost, without an allowance for depreciation.
We have examined the record and the transcript of the evidence, and have carefully considered the briefs and argument of counsel, and we are convinced that the trial court did not commit prejudicial error in any of the instances set forth.
AFFIRMED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.